Title: To John Adams from Antoine Marie Cerisier, 10 August 1786
From: Cerisier, Antoine Marie
To: Adams, John


     
      
       Monsieur
       De Leide ce 10 Aout 1786
      
      J’apprends dans l’instant par l’une de nos Gazettes Hollandoises que Votre Excellence est actuellement à la Haye; & je m’empresse de vous faire passer le renouvellement du respect & de la venération que j’ai toujours eus & invariablement fait éclater pour votre Personne & vos vertus. La confiance & l’amitié dont vous avez bien voulu m’honorer dans les tems de votre Residence dans ce Pays-ci, me font esperer que vous ne dédaignerez pas cet hommage d’un de vos plus zélés & plus sinceres admirateurs & partisians.
      Votre Excellence n’ignorera pas sans doute que je suis actuellement Redacteur ou pour mieux dire Collaborateur de la Gazette de Leide. Mr. Dumas à qui je dois cette place que j’occupe depuis environ 15. mois, vous aura sans doute fait passer cette Nouvelle dans le tems:
      Quant aux Nouvelles publiques de ce Pays, il est impossible que vous n’y preniez pas l’interêt le plus vif; puisque la fermentation qui règne généralement pour le rétablissement de la Constitution vraiment libre & Républicaine est une suite des principes que la Revolution d’Amerique a heureusement répandus. Je vous apprendrai en meme tems que l’Ouvrage que je vous ai communiqué sur les moyens de rétablir la République & qui a paru il y a pres de deux ans en Hollandois, n’a pas peu contribué à cette fermentation si Salutaire & si propre a faire sortir la Nation Belgique de la Stupeur où elle restoit engourdie depuis si longtems. Je Serai bien flatté d’avoir avec V. E. un mot de conference sur l’état de nos affaires actuelles: Puisque c’est en grande partie aux lumieres que j’ai puisées dans vos conversations & dans les fondemens des Republiques Nouvelles a la formation desquelles vous avez eu tant de part, que je dois le succès qu’a eu dans ce Pays le Grondwettige Herstelling: tel est le titre de l’ouvrage en question.
      Quoique je sois accablé d’infirmités depuis près de deux mois, & qu’un de mes yeux reste encore fermé à la suite d’un Erésipele qui m’a mis à deux doigts du tombeau, je ne laisserai pas de faire le Voyage de la Haye, pour vous offrir mes devoirs & vous temoigner encore avec quels sentimens de respect j’ai l’honneur d’être / Monsieur / Votre tres [humb]le / & très obeissant / Serviteur
      
       A. M. Cerisier
      
      
     
     
      Le vendredi étant le jour le plus favorable pour moi, j’espere que V. E. voudra bien me faire passer Reponse pour ce soir ou pour demain matin
     
     
     TRANSLATION
     
      
       Sir
       Leyden, 10 August 1786
      
      I have just now gathered from one of our Dutch gazettes that your excellency is presently at The Hague, and I hasten to relay anew all of the respect and veneration which I have always had and have invariably manifested for you and your virtues. The trust and friendship with which you have always been willing to honor me throughout the term of your residence in this country inspire hope that you will not scorn the reverence of one of your most enthusiastic and most sincere admirers and partisans.
      Doubtless your excellency knows that I am currently editor, or, to be more precise, collaborator, of the Gazette de Leyde. Mr. Dumas, to whom I owe the position I have occupied for about fifteen months, will surely have relayed this news to you in due time.
      As for public news of this country, it is impossible that you would not take in it a most concerted interest, since the ferment that generally reigns for the reestablishment of a truly free republican constitution is a consequence of the principles that the American Revolution has happily spread. At the same time I shall have you know that the work I passed on to you on the means of reestablishing the republic, which was published in Dutch nearly two years ago, contributed in no small part to this ferment that is so salutary and so apt to shake the Belgian nation out of the stupor in which she has remained numb for so long. I would be most flattered to have a private word with your excellency on the state of our current affairs, as it is in large part to the lights which I have gathered from your conversation and from the foundations of new republics, the formation of which you had so great a part in, that I owe the success of the Grondwettige Herstelling in this country: such is the title of the work in question.
      Though I have been beset by infirmities for nearly two months, and one of my eyes remains shut following a case of erysipelas that put one of my feet in the grave, I will not fail to make the trip to The Hague to present to you my respects and to demonstrate with what feelings of respect I have the honor to be, sir, your most humble and most obedient servant
      
       A. M. Cerisier
      
     
     
      Friday being the most favorable day for me, I hope that your excellency will be so kind as to have a reply sent by this evening or by tomorrow morning.
     
    